Pecora, J.
A motion was heretofore made before me, by the defendant, for the issuance of a commission to take the testimony in its behalf upon written interrogatories, of four witnesses in the city of Budapest, Hungary, before an American consular officer. The motion was granted upon certain conditions, expressed in the court’s opinion. Among the conditions was one that the testimony be taken upon oral interrogatories, instead of written ones (see 194 Misc. 232).
Both the plaintiff and the defendant have since moved for reargument, and reconsideration of said motion, upon additional affidavits. These applications for reargument and reconsideration are granted. Upon such reconsideration, the decision made upon the original motion is modified in the manner and to the extent hereinbelow indicated.
I am satisfied that the attendance of the plaintiff and his counsel upon the oral examination of the defendant’s witnesses in *158Budapest would be necessary for the proper representation of plaintiff’s interests in this action. The averments contained in the additional affidavits in plaintiff’s behalf, referring as they do to advices given by our Federal State Department, make it clear that the plaintiff, who is now an American citizen but was previously a citizen or subject of the Hungarian Government, would face the danger of losing his liberty or his life were he to go to Hungary at this time. Even assuming that our Government would issue to him the necessary passport for such a trip — which is doubtful— it is not likely that he would be accorded that protection by our Government which, under ordinary circumstances, it would give to its citizens traveling abroad. In this connection it should be borne in mind "that the existing relations between our Government and the Governments of the countries behind the so-called Iron Curtain (including Hungary), although peaceful, are nevertheless far from normal.
No litigant seeking justice in our courts should, through the exercise of the court’s discretion, be placed in the kind of peril to which plaintiff would apparently be exposed under the original decision herein. That decision is accordingly modified by directing that the testimony of the witnesses be taken upon oral interrogatories in the city of Geneva, Switzerland, before an American consular officer. In all other respects the original decision .is adhered to. Settle order.